Citation Nr: 0942399	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for discoid lupus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1982 to May 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  By way of the September 2006 
decision, the RO denied service connection for discoid lupus. 

On her January 2007 VA Form 9, the Veteran requested a VA 
travel Board hearing.  VA notified the Veteran that a hearing 
was scheduled in March 2008.  The Veteran failed to report 
for that hearing and provided no explanation for not 
appearing at the hearing.  The Board will therefore proceed 
with his appeal as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  During service the Veteran was treated for moles, acne, a 
rash, and eczema; however, she was not treated for or 
diagnosed with lupus during service.

3.  Competent medical evidence of record is against a finding 
that the Veteran's currently diagnosed discoid lupus is 
related to active service.




CONCLUSION OF LAW

The Veteran's discoid lupus is not due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
June 2006 correspondence. These letters detailed to elements 
of a service connected claim, described the evidence and 
information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, the RO informed the Veteran of the 
disability rating and effective dates in the June 2006 
letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO afforded the Veteran a VA 
examination in January 2007.  In a February 2008 
correspondence the Veteran's representative stated that the 
Board should remand for a new VA examination because the 
January 2007 VA examination was not adequate.  After a 
careful review of the January 2007 VA examination, the Board 
finds that the exam is adequate for purposes of deciding the 
claim for service connection.  The VA examiner fully reviewed 
and discussed the Veteran's service treatment records and 
post-service treatment records in rendering his opinion.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right by failing to appear.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for discoid lupus.  A review of 
the Veteran's service treatment records revealed that while 
the Veteran was treated throughout service for various skin 
conditions, she was not found to have discoid lupus or 
symptoms thereof.  She was on medication for acne throughout 
service and was treated for acne on her face in November 1982 
and October 1991.  She had moles excised and she was treated 
with follow-up care in July 1985, August 1985, March 1988, 
and July 1988.  On examination in 1986, physical examination 
of the skin was normal.  In March 1987 she was treated for a 
skin tag on the left cheek on her face.  In July 1988 she was 
treated for a rash on the left side of her neck and was 
diagnosed with allergic contact dermatitis In September 1988 
she was diagnosed with eczema after being seen with a rash on 
her upper arm.  At no point during service was she treated 
for or diagnosed with discoid lupus.  A separation physical 
is not of record, and a January 1992 record indicates that 
the Veteran opted against having a separation examination 
before separation.  In short symptoms of discoid lupus were 
not shown during service.  

The records on file do not show that symptoms of discoid 
lupus appeared until many years after separation from 
service.  The Veteran's private treatment records revealed 
that in September 2000 she had no scars, deformities, or 
palpable masses on her face or neck.  In March 2002, the 
Veteran underwent a pulmonary consultation after the 
diagnosis of discoid lupus.  In November 2004 the Veteran was 
seen at the VA Medical Center (VAMC) for a rash on her face 
and scalp and was diagnosed with dermatitis.  In January 2006 
she was referred to the dermatology clinic for a consult on a 
rash on her face and scalp.  She reported that the rash was 
over a year old and that she was previously told it was 
eczema.  She was then diagnosed with discoid lupus.  

On VA examination in January 2007, the VA examiner stated 
that a review of the medical evidence showed that discoid 
lupus was first diagnosed in March 2002.  This lengthy period 
between separation from service in 1992 and the first 
diagnosis of discoid lupus in March 2002, without records of 
treatment, complaints or findings related to that condition, 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service). 

The January 2007 VA examiner went on to itemize each instance 
during service when the Veteran was seen for skin problems or 
symptoms that could be related to discoid lupus.  The 
examiner then discussed post-service treatment, including 
treatment for alopecia in July 2001 and the diagnosis of 
discoid lupus in March 2002.  Physical examination in 2007 
revealed several skin lesions on the face described as 
several areas of pinkish plaque surrounded by hyper pigmented 
rings.  The diagnosis was discoid lupus erythematosus.  The 
examiner gave a specific and clear medical opinion indicating 
that he did not find it likely that the Veteran's discoid 
lupus was related to service.  The opinion reads as follows:

I reviewed her service medical records.  There 
is no indication in her medical records of 
lesions consistent with discoid lupus 
erythematosus.  She had numerous lesions, 
including moles, skin tags, and acne.  I do 
not believe that any of these would be 
considered predecessors of discoid lupus 
erythematosus.  Based upon the information 
available to me, I believe it is less likely 
than not that her current diagnosis of discoid 
lupus erythematosus originated while serving 
in the military.  

See report of January 2007 VA examination.

There is no conflicting medical opinion of record.

Accordingly, the Board finds that there is no competent 
medical evidence of record showing a nexus between the 
Veteran's in-service skin conditions and her current 
diagnosis of discoid lupus.  A Veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Therefore, without evidence of an etiological 
relationship service connection for discoid lupus must be 
denied.  

In sum, the preponderance of the competent evidence is 
against a finding of manifestation of discoid lupus during 
service, or within one year of separation of service.  There 
is also no continuity of symptomatology associated with 
discoid lupus from the date of separation from service in 
1992 until the date of diagnosis of lupus in 2002.  Finally, 
the only medical opinion of record addressing the question of 
any relationship between the current lupus and service is 
soundly against the Veteran's claim.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for discoid lupus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


